PER CURIAM.
The appellant was charged with and convicted of the crime of buying, receiving, or concealing stolen property by the Circuit Court for Bay County, and has appealed from his judgment of conviction and sentence.
The said judgment, however, was in violation of the principles laid down by the Supreme Court of Florida in Perkins v. State, 126 Fla. 707, 171 So. 655 (1936), so that judgment must be and it is reversed, and the cause remanded with directions to enter a new judgment in accordance with the said principles.
Reversed and remanded with directions.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.